Title: To Thomas Jefferson from Bernard Peyton, 3 January 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear SirRichd
3d Jany 1822I yesterday recd from the Custom House at Boston, thro’ Genl H. A. S. Dearborn, twenty five Boxes Wine & Oil for you, & also a Medal:—The Wine & Oil I have this day forwarded by a careful Waggonn to Charlottesville, can Mr Jas Leitch:—The Medal I have retained, to rend by some private hand, lest it should be last.—all which I wish safe to hand—Very respectfully Sir Your Mo: Obd:Bernd Peyton